Appeal by plaintiff from so much of an order of the Supreme Court, Queens County, dated May 27, 1968, as denied its motion for a protective order. Order modified, on the law and in the exercise of discretion, by adding item 7 to the first ordering paragraph. As so modified, order affirmed insofar as appealed from, with $10 costs and disbursements to respondents. The discovery and inspection shall proceed at the place directed in the order under review at a time to be specified in a written notice of not less than 10 days or at such other time and place as may be agreed by the parties. In our opinion, the documents sought to be discovered in item 7 of the notice to produce are not specified with reasonable particularity (CPLR 3120; Haftel v. Appleton, 21 A D 2d 651; Rios v. Donovan, 21 A D 2d 409, 414). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.